      Case 1:15-cv-00211-LGS-SDA Document 825 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :       15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :              ORDER
                           -against-                         :   (Plaintiffs’ MIL 5, 6 & 7)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine, pursuant to Federal Rules of Evidence 401, 402,

403, 701 and 702, (a) to preclude Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc.

(“TriZetto”) and Cognizant Technology Solutions Corp. (together with TriZetto, “Defendants”)

from introducing as evidence, or from otherwise making any reference to (1) the Forensic Report

of Samuel S. Rubin and related materials/information (Dkt. No. 733, Syntel’s MIL #5); (2) the

non-TriZetto material identified in the Forensic report, i.e., with respect to the so-called

“Copying Issue” -- that Syntel’s computers, email accounts and servers purportedly contained

approximately 2,000 files responsive to the search request of which 963 did not come from

TriZetto (Dkt. No. 736, Syntel’s MIL #6) and (b) to preclude Samuel S. Rubin from testifying at

trial (Dkt. No. 739, Syntel’s MIL #7).

        The parties shall not reference at trial any Court order, including the January 30, 2017,

Order for the Forensic Examination (Dkt. No. 243). Evidence of such orders have little if any
      Case 1:15-cv-00211-LGS-SDA Document 825 Filed 09/30/20 Page 2 of 3




probative value and could unfairly prejudice the jury against Syntel by suggesting that the Court

views Syntel in a negative light. See Fed. R. Evid. 401, 402, 403.

       Testimony about the Forensic Examination and its results is not excluded, including

testimony from Samuel S. Rubin, who conducted the examination; and evidence and argument

related to the “Copying Issue.” The evidence, which does not implicate the Court, is highly

relevant to Defendants’ claims, particularly counterclaims of trade secret misappropriation. The

probative value of such evidence outweighs any danger of unfair prejudice. See Fed. R. Evid.

401, 402, 403. The evidence is damning and thus prejudicial because it tends to prove

Defendants’ claims and bears negatively on the credibility of certain Syntel witnesses. But

nothing is unfair about the prejudice, such as misleading the jury or playing to its emotions. See

United States v. Curley, 639 F.3d 50, 57 (2d Cir. 2011) (for evidence to be unfairly prejudicial

under Rule 403 it must “tend[] to have some adverse effect upon a defendant beyond tending to

prove the fact or issue that justified its admission into evidence.” (internal quotation marks

omitted))

       Syntel’s argument that the Forensic Report and related testimony should be excluded

based on Rules 701 and 702 is unpersuasive because this evidence is not expert opinion or

testimony, but instead is factual. Mr. Rubin may testify about the facts of his examination and

findings, including the procedures he used to conduct the examination, the TriZetto documents

he located on Syntel’s computers, the locations where the files were found, and when the

documents were downloaded, saved and disseminated by Syntel. Like all witnesses, he is

subject to cross-examination, including concerning his methodology, findings or any other

pertinent matter.




                                                 2
       Case 1:15-cv-00211-LGS-SDA Document 825 Filed 09/30/20 Page 3 of 3




        The Forensic Report itself is not excluded on the basis of Rules 401, 402, 403, 701 and

702 for the reasons stated above. Whether the written report is excludable as hearsay or

admissible as a business record under Rule 803(6) depends on whether Defendants can lay the

necessary foundation.

        The Court will consider any proposed written jury instruction submitted by a party in

connection with the Forensic Examination.

        For these reasons, it is ORDERED that Syntel’s motions in limine Nos 5, 6 and 7 relating

to the Forensic Examination are DENIED, except that the issue of the admissibility of the written

Forensic Report is RESERVED.

        The Clerk of Court is respectfully directed to close the motions at Docket Nos. 733, 736,

739.

Dated: September 30, 2020
       New York, New York




                                                3
